DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 104600362), machine translation.
Regarding claims 1-3 and 7-9, Zhou discloses power battery and lithium ion electrolyte thereof comprising:
a nonaqueous organic solvent;
a lithium salt; and
a first additive and a second additive (translation p. 2, 3rd paragraph after Summary of Invention).
The first additive is silane sulfate (reading on chemical formula 1) (original para 0009) and second additive may be ethylene sulfate (ES) (original para 0011). More specifically, Zhou discloses 3 wt.% of bis(triethylsilane)silyl sulfate and 2 wt.% of ES (translation Example 6). The resulting ratio is 3:2 or simplified to 1.5:1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 4 and 6, Zhou discloses 1 wt.% propane sultone and 2 wt.% vinyl vinylene carbonate (Example 8), with a mixing ratio of 1:2, or simplified to 0.5:1.
Regarding claim 10, Zhou further discloses a negative electrode (translation p. 4, Example 1.2) and a positive electrode (translation p. 4, Example 1.1)
Regarding claim 11, Zhou discloses lithium nickelate (translation p.1, 3rd paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 104600362).
Regarding claim 5, Zhou teaches the auxiliary additives may be used in combination (see Examples) and teaches propane sultone (PS) and ethylene sulfite (ES) (translation, bottom p. 2). 
Zhou does not teach 1,3-propene. 
However, 1,3-propane sultone (propane sultone, PS) and 1,3-propene are structurally similar:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have either 1,3-propane sultone or 1,3-propene sultone as the cyclic additive. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09: Close Structural Similarity Between Chemical Compounds.
 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 104600362) in view Shima et al. (JP 2006244739), machine translation.
Regarding claim 5, as an alternative rejection, Zhou teaches the auxiliary additives may be used in combination (see Examples) and teaches propane sultone (PS) and ethylene sulfite (ES) (translation, bottom p. 2). 
Zhou does not teach the second cyclic additive is selected from the list recited.
Shima directed to a nonaqueous system electrolyte solution for secondary batteries, teaches auxiliary agents of carboxylic anhydrides include ethylene sulfite, 1,3-propane sultone, 1,4-butane sultone, and sulfolane (p.12, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a mixture of carboxylic anhydrides including ethylene sulfite, 1,4-butane sultone, and sulfolane which are known auxiliary agents for improving capacity maintenance characteristics and cycle characteristics after high-temperature storage.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 104600362) in view of Xiao et al. (Trans. Nonferrous Met. Soc. China 25(2015) 1568−1574).
Regarding claim 12, Zhou does not teach the chemical formula 5.
Xiao, directed to cathode active material, teaches LiNi0.8Co0.1Mn0.1O2 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the above cathode active material because it possesses desirable characteristics of relatively high capacity and rate capability and low cost in comparison with the most used LiCoO2 and LiNi0.8Co0.2O2 (Introduction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723